“N‘T§I’§¥§§`CTF§?‘CS§§B§}”B§§’“RT F l L E D

NUV l 7 2011

Clerk, U.S. Dlstrict_& Bankruptcy
Courts for the District of Co|umb»a

Mohamedou Ould Salahi,
Petitioner,
Civil Action No. 05-CV-0569 (RCL)

V.

Barack Obama, President of
the United States of America, e_t §L

Respondents.

%/L/\./§/\J&\/\_/§/\J&/\J

[ RDER GRANTING RESPONDENTS’ UNOPPOSED MOTION FOR AN
EXTENSION OF TIME TO_COMPLY WITH THEIR EXCULPATORY OBLIGATIONS
AND TO CORRESPONDINGLY AMEND THE CASE SCHEDULE

Based on Resp0ndents’ Unopposed Motion for an Extension of Time to Comply With
Their Exculpatory Obligations and to Correspondingly Amend the Case Schedule, this Court
orders that:

l. The new deadline for Respondents to complete their exculpatory production is
December l6, 2011;

2. The new deadline for Petitioner to make additional discovery requests is January
16, 2012.

AND IT IS SO ORDERED.

N@vember 2011

.E